Citation Nr: 0601206	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left 
axilla suppurative hidradenitis.

2.  Entitlement to service connection for a right axilla 
suppurative hidradenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to April 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 RO decision which denied a rating higher 
than 10 percent for left axilla suppurative hidradenitis, and 
also denied service connection for right axilla suppurative 
hidradenitis.  In January 2003, the veteran testified at a 
hearing before the RO.  A transcript of the hearing has been 
associated with the claims file.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to her claims for an increased rating and 
service connection.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

The veteran seeks a rating higher than 10 percent for her 
service-connected left axilla suppurative hidradenitis, and 
also seeks service connection for right axilla suppurative 
hidradenitis.

Upon review of the veteran's claims file, the Board notes 
that at her hearing before the RO, the veteran indicated that 
she had received treatment for her claimed conditions from a 
specialist, Dr. Dickson, located in Benton, Arkansas.  It 
does not appear that such records have been associated with 
the claims file, or that the RO has attempted to obtain such 
records.  As decisions of the Board must be based on all of 
the evidence that is known to be available, such records 
should be obtained prior to further adjudication of the 
claims.  38 U.S.C.A. § 5103(A) (West 2002 & Supp. 2005).  Any 
updated treatment records regarding left and right axilla 
suppurative hidradenitis should also be obtained. 

At her hearing before the RO, the veteran also indicated that 
she was receiving benefits from the Social Security 
Administration (SSA), and such benefits were provided on the 
basis of disability resulting from the claimed conditions as 
opposed to regular social security based on age.  Any records 
used in the determination of entitlement to social security 
benefits should also be associated with the claims file.

Additionally, the Board notes that the veteran has not been 
provided with a VA examination which addresses the current 
severity of her left axilla suppurative hidradenitis since 
October 2002.  In light of the passage of time since this 
examination, as well as indications from private medical 
records in the claims file that the veteran has recently 
undergone surgery for this condition, an updated VA 
examination should be given prior to further adjudication of 
the claims.

Finally, the Board notes that subsequent to the issuance of 
the statement of the case (dated in July 2003), additional 
private medical evidence dated in February 2004 has been 
submitted directly to the Board.  A waiver has not been 
submitted with regard to RO initial consideration of this 
evidence, and thus the case must also be returned to the RO 
for initial consideration of this evidence and for issuance 
of a supplemental statement of the case.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).     

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should contact the veteran and 
ask her to identify all sources of VA and 
non-VA treatment for left and right 
axilla suppurative hidradenitis from the 
time of her separation from service in 
1993 to the present.  The RO should then 
obtain copies of the related medical 
records which are not already associated 
with the claims file, to specifically 
include, but not limited to, treatment 
received from Dr. Dickson in Benton, 
Arkansas.  The veteran is asked to obtain 
these records herself, if possible, to 
expedite the claims.     

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits, along 
with copies of all related SSA decisions.

3.  The RO should arrange for the veteran 
to be scheduled for an examination which 
addresses the current severity of her 
service-connected left axilla suppurative 
hidradenitis.  Pertinent information in 
the claims file should be reviewed by the 
examiner.  Any necessary related studies 
should be done.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected left axilla 
suppurative hidradenitis, if any.  The 
examiner is asked to indicate if the 
veteran has right axilla suppurative 
hidradenitis and whether it is as likely 
as not related to her service from 
November 1992 to April 1993.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the July 2003 statement 
of the case.

5.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and her representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


